Alexander, J.
(dissenting) — In my view, the majority misconstrues and, consequently, misapplies RCW 41.56.100, a statute that requires a public employer to bargain with its employees’ bargaining representative. I reach this conclusion because in applying the statute as it does, the majority completely eviscerates RCW 28A.400.300(1), a statute that generally prohibits school boards from entering into employment contracts with their employees for a term that exceeds one year.4 Because I believe that the two statutes should be harmonized to give effect to both, I dissent.
RCW 28A.400.300(1) has previously been viewed by two divisions of the Court of Appeals, and each has concluded that the statute establishes one year as the maximum duration of an employment contract between a school district and its employees. See Clark v. Central Kitsap Sch. Dist. 401, 38 Wn. App. 560, 562, 686 P.2d 514, review denied, 103 Wn.2d 1006 (1984); Butler v. Republic Sch. Dist., 34 Wn. App. 421, 422, 661 P.2d 1005 (1983) ("This statute [RCW 28A.400.300(1)] unambiguously limits the length of school district employment contracts to 1 year.”). The plain words of the statute suggest to me that the Court of Appeals has correctly construed the statute. It *416logically follows, therefore, that school boards are prohibited from bargaining with their employees’ representative about any matter that would lead to execution of a contract of employment that exceeds one year in duration.
The majority does not see RCW 28A.400.300(1) as such an impediment to bargaining, interpreting RCW 41.56.100 in a way that essentially gives the noncertificated employee, in this case, a bus driver with the Peninsula School District, the right to a "continuing contract” throughout the duration of the collective bargaining agreement.5 In my judgment, this interpretation seriously distorts, if not directly contravenes the "not more than one year” contract limitation set forth in RCW 28A.400.300(1). No judicial body should so completely eviscerate meaning from a statute. See Klein v. Pyrodyne Corp., 117 Wn.2d 1, 13, 810 P.2d 917, 817 P.2d 1359 (1991) ("no part of a statute should be deemed inoperative or superfluous unless it is the result of obvious mistake or error”). See also Rose v. Erickson, 106 Wn.2d 420, 424, 721 P.2d 969 (1986).
The majority justifies its refusal to recognize the limiting feature of RCW 28A.400.300(1) by concluding that it "does not limit the ability of a school district and a union to negotiate just cause limits on the district’s authority to terminate employees during the term of a collective bargaining agreement.” Majority op! at 409. Because the majority reaches this conclusion, it finds it unnecessary to harmonize RCW 28A.400.300(1) and RCW 41.56.100, holding instead that there is no conflict between the statutes "chiefly because the one-year statute and the collective bargaining agreement differ in purpose and in scope.” Ma*417jority op. at 408-09.6 1 fail to follow this logic, particularly because it is the maximum term of employment contracts, not the term of collective bargaining agreements, that is established by RCW 28A.400.300(1).
I believe that a better way to resolve this case is to acknowledge that the controversy between the Peninsula School District and the employees’ representative places the two statutes in apparent conflict, such that it is appropriate to attempt to harmonize them. See In re King, 110 Wn.2d 793, 799, 756 P.2d 1303 (1988) ("Where two statutes are in apparent conflict, this court will, if possible, reconcile them to the end that each may be given effect.”). See also Tommy P. v. Board of County Comm’rs, 97 Wn.2d 385, 391-92, 645 P.2d 697 (1982) ("[I]t is the duty of the court to reconcile apparently conflicting statutes and to give effect to each of them, if this can be achieved without distortion of the language used.”).
Harmony between the statutes can easily be accomplished by adopting the interpretation of RCW 28A.400.300(1) previously articulated by the Court of Appeals, to the effect that the statute limits the authority of a school district with respect to the maximum duration of an employment contract. Reading RCW 28A.400.300(1) in this way avoids a collision with RCW 41.56.100, and allows the latter statute to retain its full vigor. This is so because RCW 28A.400.300(1) limits only the length of an employment contract to which a school district may be a party. It does not, as the majority apparently believes, limit the duration of collective bargaining agreements that properly deal with other matters over which a school district and its employees may bargain, such as wages, hours, and other terms and conditions of employment that *418prevail during each one-year term of an employee’s employment.
In short, in the absence of a statutory provision specially providing otherwise, we must give life to the statutory maximum of one year for employment contracts between school districts and their employees. Because the majority’s decision does just the opposite, I dissent.
Durham, C.J., and Guy and Talmadge, JJ., concur with Alexander, J.
Reconsideration denied November 22, 1996.

RCW 28A.400.300 provides, in relevant part, that
"Every board of directors, unless otherwise specially provided by law, shall:
"(1) Employ for not more than one year, and for sufficient cause discharge all certified and noncertified employees!.]” (emphasis added).


The right to a continuing contract is specially provided by statute only to certificated employees. See RCW 28A.405.200-.220. Although both certificated and classified employees are subject to the one-year employment contract limitation found in RCW 28A.400.300(1), certificated employees, such as teachers, enjoy a statutorily recognized right to prior notice of a district’s intent to renew such contracts, a right which classified employees, such as school bus drivers, do not enjoy. See also Butler, 34 Wn. App. at 422-23.


If it were impossible to reconcile the two statutes, it appears that a provision of the Public Employees Collective Bargaining Act would result in preference being given to the terms of the collective bargaining agreement. See RCW 41.56.905 ("[I]f any provision of this chapter conflicts with any other statute, ordinance, rule or regulation of any public employer, the provisions of this chapter shall control.”). Because, as we have shown, the statutes can be harmonized, there is no conflict and the “predominance” provision of RCW 41.56.905 does not apply.